United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3780
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                                    Daniel Evans

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: January 15, 2021
                               Filed: July 12, 2021
                                  ____________

Before LOKEN, GRASZ, and KOBES, Circuit Judges.
                           ____________

GRASZ, Circuit Judge.

       Daniel Evans challenges the district court’s 1 denial of his motion to suppress,
which argued that the affidavit used to secure a search warrant for his house omitted
critical facts about an anonymous source. We affirm.


      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri, adopting the report and recommendations of the
                                 I. Background

      In June 2018, Saint Louis Metropolitan Police Department (“SLMPD”)
Detective Michael Joyner applied for a search warrant based on information from an
anonymous source that was corroborated by SLMPD officers. The source reported
to Joyner that Evans was selling drugs out of his house, and that Evans had a silver
revolver in the house. The source also described how these transactions happened:
customers waited in the living room area while Evans retrieved drugs from the
bedroom. And, according to the source, Evans also conducted drug transactions
from his car.

       Because the police had not worked with this source before, Joyner took steps
to corroborate what the source said. Joyner (1) had the source identify Evans from
a photograph; (2) confirmed Evans’s address; (3) confirmed Evans’s previous
criminal convictions; and (4) surveilled Evans’s house, which showed heavy foot
traffic.

       The source accompanied Joyner to apply for a search warrant and signed the
affidavit as “John Doe.” A state court judge concluded the affidavit contained
sufficient information to establish probable cause and signed the search warrant.
The warrant authorized the SLMPD to search Evans’s house and seize any illegal
narcotics, controlled substances, and firearms.

      Six days later, Joyner and other officers for the SLMPD observed Evans
leaving his house in his car. When he was outside of view of the house, they pulled
him over. The officers searched Evans and his car but did not find any drugs or
weapons. The officers detained and handcuffed Evans and took him to a staging
area. There, Joyner read Evans his Miranda rights, and Evans was informed there


Honorable John M. Bodenhausen, United States Magistrate Judge for the Eastern
District of Missouri.
                                   -2-
was a search warrant for his house. Evans told the officers that there was a firearm
in the house.

       During the authorized search, the officers found methamphetamine, heroin,
fentanyl, cocaine base, marijuana, three firearms, and other items consistent with
drug distribution. Joyner advised Evans of his Miranda rights a second time
following the search of Evans’s house. Evans admitted that he knew about the drugs
and a pistol in his bedroom, but he denied knowing about a shotgun and revolver
found in the basement. Later, Evans asked another officer what the officers would
do with the money found during the search and how the officers would determine if
it was connected to the drugs.

       Evans was indicted for possession with intent to distribute cocaine base,
possession with intent to distribute a mixture or substance containing
methamphetamine, possession of a firearm in furtherance of a drug trafficking crime
and being a felon in possession of one or more firearms. See 21 U.S.C. § 841(a)(1),
(b)(1)(C), (b)(1)(D); 18 U.S.C. § 924(a)(2), (c); 18 U.S.C. § 922(g)(1). Evans moved
to suppress the statements he made following his arrest. He argued that the
government violated his Fourth Amendment rights by questioning him while
executing a warrant that lacked probable cause. The district court denied Evans’s
motion and the case proceeded to trial. A jury convicted Evans and the district court
sentenced him to 93 months of imprisonment. Evans appeals the district court’s
denial of his motion to suppress.

                                   II. Discussion

       On appeal of the denial of a motion to suppress, we review the district court’s
“legal conclusions de novo and factual findings for clear error.” United States v.
Morris, 915 F.3d 552, 555 (8th Cir. 2019) (quoting United States v. Woods, 747 F.3d
552, 555 (8th Cir. 2014)). We “will affirm the district court’s denial of a motion to
suppress evidence unless it is unsupported by substantial evidence, based on an
erroneous interpretation of applicable law, or, based on the entire record, it is clear
                                         -3-
a mistake was made.” United States v. Perez-Trevino, 891 F.3d 359, 365 (8th Cir.
2018) (quoting United States v. Collins, 883 F.3d 1029, 1031 (8th Cir. 2018)). “We
may affirm on any ground supported by the record.” Id. (citing United States v.
Murillo-Salgado, 854 F.3d 407, 414 (8th Cir. 2017)).

       Evans raises two issues on appeal. First, he argues the affidavit used to obtain
the search warrant failed to establish probable cause due to omissions about the
reliability of the source and lack of corroboration. Second, Evans argues his
statements made during his arrest and detention should be suppressed for lack of
probable cause supporting his arrest. Neither argument is persuasive.

                                 A. Search Warrant

       Evans argues that information about the anonymous source, including the
source’s reliability, was omitted from the affidavit, making it misleading. A “search
warrant may be invalid if the issuing judge’s probable cause determination was
based on an affidavit containing false or omitted statements made knowingly and
intentionally or with reckless disregard for the truth.” United States v. Reinholz, 245
F.3d 765, 774 (8th Cir. 2001) (citing Franks v. Delaware, 438 U.S. 154, 171 (1978)).
In order to prevail, a defendant “must show (1) that a false statement knowingly and
intentionally, or with reckless disregard for the truth, was included in the affidavit;
and (2) that the affidavit’s remaining content is insufficient to establish probable
cause.” Id.

       “Probable cause is a fair probability that . . . evidence of a crime will be found
in the location to be searched.” United States v. LaMorie, 100 F.3d 547, 552 (8th
Cir. 1996). We give the issuing judge substantial deference to decide whether
probable cause exists. Id. When an “issuing court relies solely on an affidavit to
determine whether probable cause exi[s]ts,” this court only looks to “the information
‘found within the four corners of the affidavit[.]’” United States v. Wells, 347 F.3d
280, 286 (8th Cir. 2003) (quoting United States v. Gladney, 48 F.3d 309, 312 (8th
Cir. 1995)).
                                          -4-
       Evans does not argue the information provided within the affidavit is false,
but rather that the source, as a previously unused and untested informant for the
SLMPD, could not be taken at “face value.” However, when probable cause depends
on information provided by a source, the determinative factor is not the source’s
history alone, “[t]he core question . . . is whether the information is reliable.” United
States v. Keys, 721 F.3d 512, 518 (8th Cir. 2013) (alterations in original) (quoting
United States v. Williams, 10 F.3d 590, 593 (8th Cir. 1993)).

         “Information may be sufficiently reliable to support a probable cause finding
if . . . it is corroborated by independent evidence.” Id. Where some information is
independently corroborated, it is permissible for the issuing judge to conclude the
informant and the remaining information provided are reliable, even if
uncorroborated. Id. “[C]orroboration of minor, innocent details can suffice to
establish probable cause.” Id. (quotations omitted) (concluding probable cause
existed when officers corroborated the named defendant’s residence through two
sources).

      Like the district court, we conclude the affidavit contained sufficient
corroborated information to support a fair probability that evidence of a crime would
be found at Evans’s house. See LaMorie, 100 F.3d at 552. This is true for three
reasons. First, Joyner corroborated the affidavit’s information in multiple ways: (1)
by independently verifying Evans’s address and criminal record; (2) by conducting
multiple types of surveillance at Evans’s house; and (3) by verifying Evans’s identity
by asking the source to look at a picture.

       Second, the presence of the source before both the officer and the issuing
judge—and the source’s willingness to swear to the facts he provided under oath—
further support reliability. The physical presence of the source is significant,
because it allowed Joyner and the issuing judge to further assess the source’s
credibility and allowed the source to be held accountable if the allegations were
false. United States v. Braden, 844 F.3d 794, 799 (8th Cir. 2016).
                                          -5-
       Third, the “richness and detail” of the source’s firsthand observations also
support a finding of probable cause here. Id. Unlike in Reinholz, where the officer
recklessly misrepresented a pharmacist’s information as personal knowledge of drug
use and distribution, 245 F.3d at 774, the source here directly provided the issuing
judge with a specific, personal account of Evans selling drugs. The source’s
firsthand observation of the drug sales combined with specific and detailed
descriptions provided a fair probability that evidence of a crime would be found.

      In sum, we affirm the district court’s conclusions because Joyner’s
corroboration, combined with the specificity of the source’s information and
physical presence before the officer and issuing judge, sufficiently established
probable cause for the search warrant.

                            B. Post-Arrest Statements

       Evans argues the exclusionary rule applies, which bars the use of verbal
statements made as a result of an unlawful, unauthorized arrest. Wong Sun v. United
States, 371 U.S. 471, 485 (1963). Evans maintains his statements were made as the
result of an arrest that was not supported by probable cause, which requires that the
statements be suppressed.

       However, the probable cause determination resulting in issuance of the search
warrant was predicated on information concerning the activities of Evans, rather than
merely information about criminal activity at his house in general. “Probable cause
for an arrest exists when the totality of circumstances demonstrates that the arresting
officer personally knows or has been reliably informed of sufficient facts to warrant
a belief that a crime has been committed and that the person to be arrested committed
it.” Reinholz, 245 F.3d at 778 (citing Kuehl v. Burtis, 173 F.3d 646, 650 (8th Cir.
1999)).



                                         -6-
       The source stated that Evans sold drugs, and Joyner corroborated Evans’s
identity, address, and prior criminal record. Evans was also known to sell drugs
from his car. These facts provided “reasonably trustworthy information sufficient
to warrant a belief by a prudent person that an offense has been or is being
committed.” United States v. Council, 860 F.3d 604, 609 (8th Cir. 2017). Because
the affidavit underlying the search warrant for Evans’s house also supported
probable cause to detain and arrest Evans, the officers did not need separate indicia
of criminal activity occurring at the time of the arrest. “[T]he warrantless arrest of
an individual in a public place upon probable cause d[oes] not violate the Fourth
Amendment.” Id. at 608 (alterations in original) (quoting United States v. Santana,
427 U.S. 38, 42 (1976)). Here, the information in the affidavit—which covered
Evans’s conduct, not just his house—gave the officers probable cause to detain and
arrest him.

      Thus, we affirm the district court’s denial of Evans’s motion to suppress
because probable cause existed for his arrest.

                                  III. Conclusion

      We affirm the judgment of the district court.
                      ______________________________




                                         -7-